Citation Nr: 0330651	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an effective date prior to June 1, 2000, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to August 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in 
Washington, DC which, in pertinent part, granted service 
connection and a 100 percent rating for PTSD, effective June 
1, 2000.  The veteran appealed for an earlier effective 
date.  A personal hearing was held before a veterans law 
judge in October 2002.  


REMAND

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has not received the notice prescribed by 
38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra.  
Hence this case must be remanded in order for the RO to 
provide the veteran and his representative with such notice.

In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claim for entitlement to an 
effective date prior to June 1, 2000 for 
a grant of service connection for PTSD.

2.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should 
readjudicate the veteran's claim for 
entitlement to an effective date prior 
to June 1, 2000 for a grant of service 
connection for PTSD.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


